Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Response to Amendment
As a result of the amendments to the claim, the 112(b) rejections over claims 1, 2, and 5-18 have been withdrawn. 
Also, the objection over Claim 1 has been withdrawn. 
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1, 2, 5-19 are currently pending in this Office Action.  

Claim Objections
Claim 10 objected to because of the following informalities:  the claim appears to be missing the article “an” before the term “interior side” in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
Claims 1, 2, 5-9, 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “an interior cavity” both in lines 10 and 17. Therefore, the claim is indefinite because it positively recites “an interior cavity” twice and is not clear if these are the same or different structure. 
Claims 2, 5-9, and 11-18 are rejected based on their dependency on a rejected claim. 
Regarding Claim 5, the claim recites “a second dissolvable material” but does not recite if the claimed system for preparing a beverage even comprises a second dissolvable material. Therefore, the claim is indefinite because it is not clear as to how “a second dissolvable material” further limits the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 11, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US 9,402,501 – previously cited) in view of Singer et al. (US 2018/0057195) and  Erickson et al. (US 5,243,164). 
Regarding Claim 1, Vu discloses a system for preparing a beverage, the system comprising a first consumable material (brewing material, Col. 6, Ln. 13-18) disposed within a rigid container having a body (cup body 111) and a cover (top 101), the body having an open top (see Fig. 1A, 1B near reservoir 102), the cover being size and shaped to fit the open top of the body to close the open top when the cover is mounted to a periphery of the open top and allow access to an interior cavity of the body when the cover is removed from the body (Col. 12, Ln. 64-67), the rigid container shaped to have an exterior surface configuration that conforms to a preparation cavity of a beverage making machine (Col. 13, Ln. 13-28), the cover having an upper aperture (inlet passage 105) which receives hot water from the beverage making machine and a lower aperture (flow passage 157) for dispensing the hot water with the first consumable material, the rigid container having an interior cavity (reservoir 102). Vu is silent to comprising a plurality of packages, each package having: a first sheet comprising a first dissolvable material; an adhesive disposed on an interior side of the first sheet for forming a first enclosed interior cavity of the package; the consumable material being disposed within the at least one enclosed interior cavity of the package; and the rigid container receiving any one of the plurality of packages.  
Erickson is relied on to teach a plurality of packages holding consumable materials (packet 70) that is removable insertable into a rigid container to prepare a beverage (see Col. 8, Ln. 46-49). This allows the packet 70 to be packaged in a set comprising a plurality of packets (Fig. 27) and allows the user to refill reusable containers with a pre-measured quantity of beverage materials (see Col. 8, Ln. 46-49). Therefore, since both Erickson and Vu are directed to rigid containers for housing beverage materials, it would have been obvious to one of ordinary skill in the art to provide a plurality of packages comprising the consumable materials to facilitate the refilling of the reusable containers with another serving of consumable materials. 
As to the particulars of the packages, Singer is relied on to teach a soluble pouch containing consumable materials disposed within its cavity (see abstract) wherein the pouch is a sheet made of a dissolvable material (paragraph 47), having an adhesive disposed on the interior side of the sheet to form an enclosed interior cavity (paragraph 78). The adhesive is heat activated which allows the edge portions to form a fin seal. Singer provides the benefit of allowing a consumer to quickly mix a beverage and begin to consume without removing anything (paragraph 11). One of ordinary skill in the art would also recognize that a dissolvable material would reduce waste and facilitate the clean-up procedure after brewing a beverage. Therefore, since both Erickson and Singer are directed to a plurality of prepackaged beverage materials that provides a beverage through the addition of water, it would have been obvious to one of ordinary skill in the art to modify the material of the package to a dissolvable material for the purpose of providing a convenience of not needing to remove the packaging material after the beverage is brewed.  
Regarding Claim 2, Singer further teaches wherein the first sheet and the adhesive consist of consumable material (“The packet and anything that is inserted into the water bottle and water is ingestible”, paragraph 8). 
Regarding Claim 5, Singer further teach wherein the first dissolvable material comprises a consumable dissolvable material (paragraph 41) that is different from a second dissolvable material. That is, since the claim does not define how a second dissolvable material is related to the structure of the claimed invention, it is noted that “a second dissolvable material” can be any dissolvable material that is not taught by Singer. 
Regarding Claim 11, Vu further teaches a rigid container for comprising coffee, tea cocoa, chocolate, herbal drinks, and drinks from berries, seeds, nuts, beans, hulls, shells, husk, vegetable matter, leaves, roots, bullion, medicine, vitamin, supplement, drink, powder and the like (Col. 12, Ln. 5-11) which is construed to read on a dissolvable coffee product, an additive, a flavoring, a nutritional supplement, health supplement, and medical supplement. 
Regarding Claim 14, Singer further teaches wherein a thickness of the water dissolvable sheet is between 0.001in to 0.010 in thick which over laps with the claimed range (paragraph 13). 
Regarding Claim 16, Vu discloses a consumable material comprising an ingestible powder (Col. 12, Ln. 5-11) but is silent to the particle size of the powder. Singer is relied on to further teach wherein the at least one consumable material comprises an ingestible powder having a particle size of at most 100 microns (0.0039in) in thickness in any direction (paragraph 14). It would have been obvious to one of ordinary skill in the art use known food particle size similarly used in soluble packets to allow sufficient dispersion of ingredients. 
Regarding Claim 17, the capsule of Vu contains at least two outlet ports (109) in the cover which disposes hot water at multiple locations within the interior cavity of the rigid container (Col. 12, Ln. 55-63).
Regarding Claim 18, since the machine of Vu is already directed to injecting hot water into the capsule interior cavity, it would also be capable of dispensing hot water to the rigid container after the pouch has completely dissolved to clean an interior surface of the rigid container and prepare the rigid container for subsequent use. Note that the claim is directed to a “system” such that the prior art only needs to be capable of performing the functional limitations. 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Fuisz et al. (US 2011/0200715).
Regarding Claim 6, the combination of Claim 1 discloses a dissolvable package having an adhesive in the interior, but is silent to forming a first enclosed interior cavity and a second enclosed interior cavity of the package, wherein the second enclosed interior cavity of the package holds a second consumable material; and wherein the first consumable material is different from the second consumable material.
Fuisz is relied on for teaching similar dissolvable edible pods similarly placed into water bottles to form a nutritious drink (see Abstract and paragraph 54). Fuisz further teaches a pod having multiple interior cavities to hold multiple ingredients (see Fig. 6, and paragraph 147). The cavities are separated by a sealed seam between the cavities 300. 
Therefore, since both Singer and Fuisz are directed to dissolvable pods to be placed into water bottles to make a nutritious beverage, and Singer utilizes the adhesive to create seams between each of the packages to therefore seal each cavity (as shown in Fig. 16 of Singer), it would have been obvious to one of ordinary skill in the art to modify seams of the dissolvable package taught by Singer to have multiple interior cavities to hold additional and different ingredients. Since Fuisz supports that each cavity can support an active ingredients (paragraph 147), and list several suitable components that may be incorporated in combinations (see paragraph 124), it would have been obvious to one of ordinary skill in the art to similarly apply the adhesive to form an additional interior cavity to hold an consumable material different from the first consumable material, to achieve different combinations of flavor. 
Regarding Claim 7, the combination of Claim 1 discloses a dissolvable package having an adhesive in the interior, but is silent to further comprising a second sheet comprising a second dissolvable material; wherein the second sheet separates the first enclosed interior cavity of the package from a second enclosed interior cavity of the package; wherein the second enclosed interior cavity of the package holds a second consumable material; and wherein the first consumable material is different from the second consumable material. 
Fuisz is relied on to teach similar packages made of dissolvable films to be placed into bottles with water to create a nutritious beverage (see paragraph 54 and Fig. 8), and further teaches providing a sheet comprising a second dissolvable material to separate a first cavity and a second cavity in the interior of the package (see Fig. 2a and paragraph 146-147). 
Since Fuisz supports that each cavity can support an active ingredients (paragraph 147), and list several suitable components that may be incorporated in combinations (see paragraph 124), it would have been obvious to one of ordinary skill in the art to similarly apply the second sheet of dissolvable material to form an additional interior cavity to hold an consumable material different from the first consumable material, to achieve different combinations of flavor. 
Regarding Claim 8, Fuisz further teaches wherein the two or more film layers may be compositionally different (paragraph 143) also notes that the dissolution rate is dependent on the compositional and physical characteristics of the film (paragraph 152). Therefore, Fuisz further teaches wherein the first dissolvable material dissolves at a different rate than the second dissolvable material. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Pascall (US 2011/0151061). 
Regarding Claim 9, the combination silent comprising a dissolvable logo printed on a surface of the first sheet. Pascall discloses a food decoration using a print on an edible medium, the edible medium being a soluble film (i.e. chitosan polymer, see abstract). The print can be used to display a logo (see paragraph 11). 
Therefore, since both Singer and Pascall are directed to soluble films, it would have been obvious to one of ordinary skill in the art to apply similar logos above the surface of the soluble film of Singer and Singer for branding purposes.  

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Fuisz et al. (US 2011/0200715) and Pascall (US 2011/0151061).
Regarding Claim 10, as applied in the rejection of Claim 1, the combination of Vu, Erickson, and Singer teach: a dissolvable package for preparing a beverage, the package comprising: 
a first sheet comprising a first dissolvable material (paragraph 47 of Singer); 
an adhesive disposed on an interior side of the first and second sheets for forming a first enclosed interior cavity of the packages (paragraph 78); 
a first consumable material disposed within the at least one enclosed interior cavity of the package (Col. 12, Ln. 5-18 of Vu and paragraph 59 of Singer). 
The combination as applied to Claim 1 is silent to a second sheet comprising a second dissolvable material, and a dissolvable logo disposed on an exterior side of the second dissolvable material.  
Fuisz is relied on to teach similar packages made of dissolvable films to be placed into bottles with water to create a nutritious beverage (see paragraph 54 and Fig. 8), and further teaches providing a sheet comprising a second dissolvable material to separate a first cavity and a second cavity in the interior of the package (see Fig. 2a and paragraph 146-147). Fuisz further teaches wherein the two or more film layers may be compositionally different (paragraph 143) also notes that the dissolution rate is dependent on the compositional and physical characteristics of the film (paragraph 152). Therefore, Fuisz further teaches wherein the first dissolvable material dissolves at a different rate than the second dissolvable material. 
Since Fuisz supports that each cavity can support an active ingredients (paragraph 147), and list several suitable components that may be incorporated in combinations (see paragraph 124), it would have been obvious to one of ordinary skill in the art to similarly apply the second sheet of dissolvable material to form an additional interior cavity to hold an consumable material different from the first consumable material, to achieve different combinations of flavor and to control the release rate of the additional consumable material. 
As to the dissolvable logo, Pascall discloses a food decoration using a print on an edible medium, the edible medium being a soluble film (i.e. chitosan polymer, see abstract). The print can be used to display a logo (see paragraph 11). 
Therefore, since both Singer and Pascall are directed to soluble films, it would have been obvious to one of ordinary skill in the art to apply similar logos above the surface of the soluble film of Singer and Singer for branding purposes.  
Regarding Claim 19, Fuisz is further relied on to also teach layers differing in thickness to create a controlled release multi-layer film (paragraph 145). Therefore, it would have been obvious to one of ordinary skill in the art to modify the thickness of the sheets for the purpose of modifying the release rate of the consumable materials held therein. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Kishimoto et al. (US 2020/0095470). 
Regarding Claim 12, the combination is silent to wherein the sheet comprises a mixture of wood pulp, Carboxymethyl cellulose and sodium carbonate. Kishimoto is relied on to teach a water-dispersible sheet have a balance of water dispersibility and barrier property (see abstract). The composition of the sheet comprises wood pulp (paragraph 14), carboxymethyl cellulose (paragraph 18), and sodium carbonate (paragraph 21). 
Therefore, since Singer is directed to a water-soluble pouch, it would have been obvious to one of ordinary skill in the art to use known water-dispersible compositions having the desired dispersibility and barrier property. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Lim (US 2014/0316355). 
Regarding Claim 13, Singer is silent to the particular adhesive used in the dissolvable package. However, each of the recited compound of the claimed adhesives are known edible additives as well as commonly used adhesives. Therefore, to combine additives known for the same purpose would have been obvious to one of ordinary skill in the art (See MPEP 2144.06). In any case, Lim is relied on to teach an adhesive using all the recited compounds. The adhesive of Lim includes a water soluble polymer material and a moisture preserver, wherein the water soluble polymer includes Carboxymethyl cellulose and polyvinyl alcohol, and wherein the moisture preserver includes propylene glycol and glycerin (paragraph 28). 
Therefore, since each of the recited compounds are known edible adhesives, and the combination is disclosed by Lim as an adhesive, it would have been obvious to one of ordinary skill in the art to use known adhesive compositions to provide sufficient sealing. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Johnson (US 2018/0057230). 
Regarding Claim 15, the combination is silent to where a thickness of the water dissolvable sheet is between 0.039 inch and 0.157 inch thick. However, Johnson is also directed to similar dissolvable films for holding a beverage components (see abstract), wherein the dissolvable film has a thickness of 1-3mm (about 0.0393in-0.118in, paragraph 49). Johnson is similarly directed to placing the soluble pod into a water bottle, shaking the bottle to mix the ingredients and form a nutritious beverage (paragraph 35). Therefore, it would have been obvious to one of ordinary skill in the art to use known thicknesses applied to similarly used films in the art. One of ordinary skill in the art would also recognize that the thickness of the film would affect the dissolution rate, as well as the structural integrity of the pod during transportation.  
 
Terminal Disclaimer
The terminal disclaimer filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of appl# 17/230935 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s argument in the response filed 16 May 2022 has been considered, but is found not persuasive in view of the new grounds of rejections. 
All arguments directed to Trombetta have been rendered moot since Trombetter is no longer relied on in this Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                   


/VIREN A THAKUR/Primary Examiner, Art Unit 1792